Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is the broadest independent claim. Claim 21 recites a method that includes placing an impeller of a ventricular assist device inside a left ventricle of a subject, with a frame disposed around the impeller and driving the impeller to pump blood from the left ventricle to an aorta of the subject, by rotating the impeller. Claim 21 further recites that placement of the impeller inside the left ventricle being such that the entire impeller is allowed to undergo axial motion with respect to the frame, in response to cyclical changes in a pressure difference between the left ventricle and the aorta.
	The closest prior art is Evans. Evans discloses a method that includes placing an impeller of a ventricular assist device inside a left ventricle of a subject, with a frame disposed around the impeller and driving the impeller to pump blood from the left ventricle to an aorta of the subject, by rotating the impeller as claimed. However, Evans only discloses part of the impeller being configured to undergo axial back-and-forth motion with respect to the frame as the proximal end of the impeller is fixed and therefore fails to disclose the entire impeller is allowed to undergo axial motion with respect to the frame, in response to cyclical changes in a pressure difference between the left ventricle and the aorta as claimed. Furthermore, nothing in the prior art obviates this deficiency when viewed with Evans. Thus, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792